UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6482



JERRY LEE JENKINS,

                                               Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden, M.H.C.; JOSEPH
CURRAN, Attorney General of the State of
Maryland,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
98-2409)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Lawrence Gitomer, THE LAW OFFICE OF MARK GITOMER, Baltimore,
Maryland, for Appellant. John Joseph Curran, Jr., Attorney Gen-
eral, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Lee Jenkins seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000), and a subsequent order denying his motion for

reconsideration construed as a motion to alter or amend judgment

under Fed. R. Civ. P. 59(e).   We have reviewed the record and the

district court’s opinion and orders and find no reversible error.1

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.      See Jenkins v.

Corcoran, No. CA-98-2409 (D. Md. Aug. 6, 1999 & Mar. 9, 2000).2   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




     1
       Although the district relied upon Green v. French, 143 F.3d
865 (4th Cir. 1998), cert. denied, 523 U.S. 1090 (1999), in its
initial denial of Jenkins’ § 2254 petition, the denial of relief
was also correct under the standards announced in Williams v.
Taylor,     U.S.     , 120 S. Ct. 1495, 1523 (2000).
     2
       Although the district court’s orders are marked as “filed”
on August 5, 1999 and March 8, 2000, the district court’s records
show that they were entered on the docket sheet on August 6, 1999
and March 9, 2000, respectively. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2